EXAMINER’S AMENDMENT

1.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
2. 	Authorization for this examiner's amendment was given in a telephone interview with Derek Stettner (Reg. No. 37945) on 11/12/21. 
3. 	The application has been amended as follows: 
Amendments to the Claims 1 and 10 as followings:
1.	(Currently Amended) A communications device comprising: 
a first radio communications subsystem configured to operate according to a first radio communications protocol; [[and]]
a second radio communications subsystem configured to operate according to a second radio communications protocol that is a different protocol than the first radio communications protocol; and
a temperature sensor
the first radio communications subsystem including
	
	an electronic processor configured to
		determine, via the temperature sensor, a first temperature indicative of a temperature of the second radio communications subsystem,
		compare the first temperature to at least one predetermined temperature threshold, 
,
		determine a second temperature in response to the second radio communications subsystem performing a shutdown, 
		determine, via the temperature sensor, a third temperature indicative of the temperature of the second radio communications subsystem, and
activate the second radio communications subsystem, when the third temperature is within a predetermined range, the predetermined range being based on the predetermined temperature threshold, wherein the predetermined range is determined based on a difference between the second temperature and a fourth temperature received from the second radio communications subsystem that correlates to a temperature sensed by a second temperature sensor of the second radio communications subsystem during the shutdown.

10.	(Currently Amended) A method of thermal mitigation in a communications device, the method comprising:
	determining, via a temperature sensor  a first radio communications protocol of a first radio communications subsystem,
	comparing the first temperature to at least one predetermined temperature threshold, 
	deactivating the second radio communications subsystem when the first temperature exceeds a predetermined temperature threshold of the at least one predetermined temperature threshold,
determining a second temperature in response to the second radio communications subsystem performing a shutdown, 

activating the second radio communications subsystem, when the third temperature is within a predetermined range, the predetermined range being based on the predetermined temperature threshold, wherein the predetermined range is determined based on a difference between the second temperature and a fourth temperature received from the second radio communications subsystem that correlates to a temperature sensed by a second temperature sensor of the second radio communications subsystem during the shutdown.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is 571-272-2100.



Nov. 15, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115